Name: Commission Regulation (EEC) No 2795/91 of 24 September 1991 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 269/22 Official Journal of the European Communities 25. 9 . 91 COMMISSION REGULATION (EEC) No 2795/91 of 24 September 1991 fixing the aid for soya beans THE COMMISSION OF THE EUROPEAN COMMUNITIES, on which the application was lodged by the corrective amount and the difference between the target prices mentioned in Article 33 of Commission Regulation (EEC) No 2537/89 of 8 August 1989 laying down detailed rules for the application of the special measure for soya beans (*), as last amended by Regulation (EEC) No 2692/910 ; Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Whereas, pursuant to Regulation (EEC) No 2537/89, the world market price is to be fixed per 100 kilograms and calculated on the basis of the most favourable offers and quotations for delivery within 30 days following the date when the said offers and quotations were recorded ; Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 1724/91 (2), and in particular Article 2 (7) thereof, Whereas, where the offers and quotations do not comply with the said conditions, the necessary adjustments must be carried out, particularly those referred to in Article 40 of Regulation (EEC) No 2537/89 ; Having regard to the opinion of the Monetary Committee, Whereas, pursuant to Article 2 ( 1 ) of Regulation (EEC) No 1491 /85, aid is to be granted for soya beans harvested within the Community where the guide price for a marketing year exceeds the world price ; whereas the said aid is to be equal to the difference between those two prices ; Whereas, owing to the lack of the adjustment in the rate of aid for soya seed resulting from the maximum guaran ­ teed quantity arrangements for the 1991 /92 marketing year, the rate of the aid for this marketing year has only been able to be calculated provisionally on the basis of the abatement for the 1990/91 marketing year ; whereas this amount should therefore only be applied provisio ­ nally and should be confirmed or replaced once the consequences of the maximum guaranteed quantity arran ­ gements are known ; Whereas the guide price for soya beans was fixed for the 1991 /92 marketing year by Council Regulation (EEC) No 1726/91 (3) ; Whereas, pursuant to Council Regulation (EEC) No 2194/85 of 25 July 1985 adopting general rules con ­ cerning special measures for soya beans (4) as last amended by Regulation (EEC) No 1725/91 (*), the world price for soya beans is to be determined on the basis of the most favourable actual purchasing possibility, with the exception of offers and prices which may not be con ­ sidered as representative of the actual market trend ; whereas account is to be taken of offers made on the world market as well as the prices quoted on exchanges which are important in terms of international trade ; whereas, under that Regulation, where the subsidy to be granted is fixed in advance, the amount of such subsidy must be equal to the amount applicable on the day on which the application for advance fixing was lodged, adjusted by the difference between the target price valid on that day and the target price valid on the identification day ; whereas such adjustment should involve increasing or reducing the amount of subsidy applicable on the day Whereas, if the said system is to operate normally, aid should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1 676/85 (8) as last amended by Regula ­ tion (EEC) No 2205/90 ( »)  for the other currencies, an exchange rate based on an average of the ecus rates published in the 'C' series of the Official Journal of the European Communities over a period to be determined, multiplied by the factor referred to in the preceding indent ; (') OJ No L 151 , 10 . 6. 1985, p. 15. 0 OJ No L 162, 26 . 6. 1991 , p. 35. 3) OJ No L 162, 26. 6 . 1991 , p. 39. (4) OJ No L 204, 2. 8 . 1985, p. 1 . 0 OJ No L 162, 26 . 6. 1991 , p. 37. (6) OJ No L 245, 22. 8 . 1989, p. 8 . 0 OJ No L 255, 12. 9 . 1991 , p. 12. (8) OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 201 , 31 . 7. 1990, p. 9 . 25. 9 . 91 Official Journal of the European Communities No L 269/23 2. However, the amount of the aid for the 1991 /92 marketing year for soya seed shall be confirmed or replaced with effect from 25 September 1991 to take account of the consequences of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year. Whereas the aid shall be fixed as often as the market situ ­ ation so requires and so that it can be applied at least twice a month, one of which times shall be from the first day of each month ; Whereas it follows from applying these provisions to the offers and quotations known to the Commission that the subsidy on soya beans should be as set out in this Regula ­ tion, HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the aid provided for in Article 2 of Regulation (EEC) No 1491 /85 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 25 September 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 24 September 1991 fixing the aid for soya beans (ECU/100 kg) Current period 9 (') First period 10 (') Second period 11 (1 ) Third period 12 (') Fourth period 1 (') Fifth period 2 0 Seed harvested : F------  another Member State 20,214 20,322 20,196 20,197 19,808 19,780 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year for Member States other than Spain .